IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 May 18, 2009
                                 No. 08-60678
                               c/w No. 08-60681              Charles R. Fulbruge III
                              Summary Calendar                       Clerk



UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

GLENN JOSEPH COOK

                                           Defendant-Appellant


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 2:96-CR-30-3


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      Glenn Joseph Cook appeals the sentence imposed following the revocation
of his supervised release in two cases. Cook argues that the total sentence of 61
months followed by 23 months of supervised release is unreasonable given the
Grade C violation of his supervised release and an advisory guideline range of
three to nine months of imprisonment. Cook also argues, for the first time on
appeal, that the sentence is procedurally unreasonable because the district court


      *
      Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.
                                  No. 08-60678
                                c/w No. 08-60681

failed to adequately explain its reasons for the sentence and failed to provide
written reasons. Therefore, appellate review of that issue is for plain error. See
United States v. Lopez-Velasquez, 526 F.3d 804, 806 (5th Cir.), cert. denied, 129
S. Ct. 625 (2008). To show plain error, the appellant must show an error that is
clear or obvious and that affects his substantial rights; if the appellant makes
such a showing, the court has discretion to correct the error and will generally
not do so unless it seriously affects the fairness, integrity, or public reputation
of judicial proceedings. United States v. Baker, 538 F.3d 324, 332 (5th Cir.
2008), cert. denied, 129 S. Ct. 962 (2009).
      Cook has not shown that the sentence imposed by the district court upon
revocation of his supervised release was unreasonable. Although the sentence
exceeded the advisory guidelines range, it did not exceed the statutory maximum
sentence that could be imposed upon revocation of supervised release. The
district court considered the advisory guideline range, the 18 U.S.C. § 3553(a)
factors, the arguments of counsel, the nature of the offense, and Cook’s history.
This court will not reweigh the § 3553(a) factors. See United States v. Gall, 128
S. Ct. 586, 597 (2007). The district court provided adequate reasons for the
sentence, including that Cook did not comply with the orders given to him by the
BOP upon release and that Cook indicated he would not comply with his
supervised release terms. In addition, the district court concluded that Cook is
a danger to the community, because of his criminal history and events in prison,
and because he threatened family members and became involved in altercations
with them after his release. The district court further stated the purpose of the
incarceration is to ensure the public’s safety, to provide an example and
rehabilitation, and to provide punishment. Cook has not demonstrated plain
error in the district court’s procedure, see Baker, 538 F.3d at 332, and the
sentence imposed by the district court was neither unreasonable nor plainly




                                        2
                                No. 08-60678
                              c/w No. 08-60681

unreasonable. See United States v. Hinson, 429 F.3d 114, 120 (5th Cir. 2005).
     AFFIRMED.




                                     3